Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of ERF Wireless, Inc. We consent to the incorporation by reference in this Registration Statement of ERF Wireless, Inc. on Form S-8 to be filed with the Commission on or about December 14, 2012 of our Report of Independent Registered Accounting Firm dated March 20, 2012, covering the consolidated balance sheets of ERF Wireless, Inc. as of December 31, 2011 and 2010, and the related consolidated statements of operations, stockholders’ deficit and cash flows for each of the years then ended. /s/ LBB & Associates Ltd., LLP LBB & Associates Ltd., LLP Houston, Texas December 13, 2012
